   Case 3:20-mj-00115-EWH Document 4 Filed 09/09/20 Page 1 of 1 PageID# 14




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                         Richmond Division


       UNITED STATES OF AMERICA
                                                                       
                                                    Case No. 3:20 –mj-_____
                            v.

                                                    FILED UNDER SEAL
       GORDON G. MILLER III




                                               ORDER

       The UNITED STATES, pursuant to Local Rule 49(B) of the Local Criminal Rules for the

United States District Court for the Eastern District of Virginia, having moved to seal the

complaint and affidavit in support of the complaint, the Motion to Seal, and proposed Order in

this matter; and

       The COURT, having found that revealing the material sought to be sealed would

jeopardize an ongoing criminal investigation; having considered the available alternatives that

are less drastic than sealing, and finding none would suffice to protect the government=s

legitimate interest in concluding the investigation; and finding that this legitimate government

interest outweighs at this time any interest in the disclosure of the material; it is hereby

       ORDERED, ADJUDGED, and DECREED that, the complaint and affidavit in support of

the complaint, Motion to Seal, and this Order be Sealed until the defendant makes an initial

appearance pursuant to Rule 5 of the Federal Rules of Criminal Procedure.



___________
 September 9, 2020                             ____________________________________
                                                     ____________________
Date
